Citation Nr: 1008091	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-25 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for heart disability, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).  



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from November 1968 to November 1970, to include duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The Veteran was afforded a Travel Board Hearing in December 
2009. A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case is service-connected for PTSD based 
on his combat experiences in the Vietnam War.  He alleges, 
essentially, that the stress associated with this condition 
has caused his anxiety levels to rise, and that as a result, 
he has developed heart disability.  

The RO denied the Veteran's claim in a January 2008 rating 
decision on the basis of there being no evidence of a 
cardiovascular disability.  Also, the RO concluded that 
medical literature did not support a relationship between 
heart conditions and PTSD.   

The RO's assessment of the Veteran's claim is erroneous on 
many levels.  Firstly, the Board notes that the Veteran has, 
indeed, been treated for cardiovascular abnormalities in 
recent years.  Clinical reports dated in July 2007 list 
hypertension as an identified problem for the Veteran, and he 
has been placed on medication to control it.  Regarding the 
RO's assertion that certain articles of medical literature do 
not support a nexus between PTSD and heart-related disorders, 
VA adjudicators (both at the Board and RO levels) are 
specifically prohibited from making unsubstantiated medical 
determinations and from using their own unfounded medical 
judgment in place of opinions of medical experts.  See Colvin 
v. Derwinski, Vet. App. 171, 175 (1991).  

The Veteran has submitted a newspaper article which discusses 
a relationship between PTSD and post-service heart 
conditions, and although this is not a competent medical 
opinion specific to the Veteran's medical circumstances, it 
is sufficient to show that there is at least a potential 
relationship between PTSD and his heart condition.  As the 
Veteran has PTSD, has a diagnosis of hypertension, and there 
is some possibility of an etiological relationship between 
these two disorders, there is a requirement that the Veteran 
be afforded a comprehensive VA examination addressing 
causation.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006). 

At his hearing, the Veteran testified that his hypertension 
was related to his PTSD.  The RO has not considered the issue 
of service connection for hypertension.  As this issue is 
inextricably intertwined with the issue on appeal, the RO 
must consider the issue before final appellate consideration.  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions, ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  As required by 38 U.S.C.A. § 1116, the 
Department of Veterans Affairs (VA) will issue regulations 
through notice and comment rule-making procedures to 
establish the new presumptions of service connection for 
those diseases.  Those regulations will take effect on that 
date that a final rule is published in the Federal Register.  
Until that time, VA does not have authority to establish 
service connection and award benefits based upon the planned 
new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all 
claims for service connection that cannot be granted under 
current law but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era.  Because this appeal involves 
service connection for heart disease and the Veteran has 
Vietnam service, this appeal ordinarily would be subject to 
the stay.  In light of the Veteran's contention that he has 
heart disease secondary to his service-connected PTSD, the 
case will be remanded for consideration of that aspect of the 
claim.  If the regulations are issued in the meantime, the RO 
can consider the new regulations as well.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  Develop and 
adjudicate the issue of service 
connection for hypertension.  

2.  The Veteran should be afforded a VA 
cardiovascular  examination to determine 
the nature, approximate onset date, and 
etiology of any cardiovascular disorder 
which may currently be present.  
Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that any 
cardiovascular disorder was caused or 
worsened by his service-connected PTSD.  
Furthermore, the examiner should review 
the service treatment records and 
relevant post-service history and also 
give an opinion as to whether it is at 
least as likely as not that any 
cardiovascular condition had etiological 
origin during the Veteran's period of 
active military service.  

3.  After completion to the extent 
possible of the directed development and 
any other development deemed necessary, 
re-adjudicate the Veteran's claim.  In 
doing so, consider any newly issued 
regulations (if issued yet) concerning 
Vietnam service and cardiovascular 
disease.  If the claim remains denied, 
issue an appropriate supplemental 
statement of the case, allow the Veteran 
an appropriate time to respond, and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

